Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Gary D. Fedorochko, Reg. # 35,509 on 9/24/2021.
The application has been amended as follows: in Claims, amend Claim 1 as follows:
1. (Currently Amended) A liquid discharging head, comprising: a plurality of individual flow paths, each of which includes a nozzle, a pressure chamber, and a connecting flow path arranged between the nozzle and the pressure chamber, the connecting flow path connecting the nozzle with the pressure chamber; a common flow path; a first member, in which a plurality of first holes each constituting the connecting flow path and a second hole constituting the common flow path are formed; and a second member arranged at a side of the connecting flow path opposite to the pressure chamber in an aligning direction, in which the nozzle, the connecting flow path, and the pressure chamber align with one another, the second member having a third hole that constitutes the common flow path but does not constitute the connecting flow path; a third member; and a damper sheet arranged between the second member and the third member, the damper sheet closing the third hole, wherein the third hole encompasses the second hole entirely.
Claims 2-18 are as presented by Applicant on 8/6/2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER D SHENDEROV/               Examiner, Art Unit 2853  

/MATTHEW LUU/              Supervisory Patent Examiner, Art Unit 2853